Citation Nr: 1817395	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO. 14-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable disability rating for service connected irritable bowel syndrome (IBS).

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the VA Central Office. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The issues of an increased rating for IBS and service connection for PTSD and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disorder and right knee disorder did not manifest in service, were not continuous since service, were not shown to a compensable degree within one year of separation from service, and are not etiologically related to his active service.

2. The Veteran experienced acoustic trauma in service. With resolution of the factual doubt in the Veteran's favor, tinnitus was incurred in service.

CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a right leg disorder have not been met. 38 U.S.C. §§ 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2017).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a June 2010 letter. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran's records from the Social Security Administration (SSA) have not been associated with the claims file. However, the Veteran has indicated that these records are only relevant to his claim for PTSD. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person VA examinations in August 2010. The VA examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examination and accompanying medical opinions are adequate to decide the Veteran's claims. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus, an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Low Back and Right Knee Disorders

The Veteran demonstrates current disabilities. He has current diagnoses of lumbosacral strain and right knee strain, confirmed upon physical examination by the August 2010 VA examiner. 

The Veteran contends he injured his low back and right knee in service moving deck plates, and this injury is the cause of his current disorders. However, the preponderance of the evidence is against the Veteran's claims.

Upon VA examination in August 2010, the VA examiner opined that the Veteran's lumbosacral strain and right knee strain were not etiologically related to his active service. The examiner noted there is no objective evidence to support that the Veteran's disorders were chronic, nor that they were aggravated by his service. 

The August 2010 VA examiner provided opinions that preponderate against the Veteran's claims. The opinions provided by the VA examiner are factually informed, comprehensive and accounts for all relevant evidence. See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

The Veteran's service treatment records noted the Veteran strained his lumbar muscle in 1994 that had since resolved. The Veteran's service treatment records also noted the Veteran injured his knee in November 2001. The records are otherwise absent of any symptoms, treatment, or diagnoses related to the Veteran's low back and right knee. The Veteran contends he injured his back in service and was treated for two weeks thereafter. However, there is no objective evidence to support this assertion. Additionally, the earliest complaint of knee pain in the Veteran's VA treatment records occurred in March 2007, nearly 5 years after separating from service.

The Board has considered the Veteran's statements regarding his low back and right knee disorders. The Veteran, as a lay person, is competent to describe physical symptoms, such as pain, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran's disorders relate to service is a medically complex determination that cannot be based on lay observation alone. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994). In summary, there is no competent evidence to indicate the Veteran's low back and right knee disorders have any connection to his service, and under the circumstances there is no evidentiary basis to support the claims.

As the preponderance of the evidence is against the claims, the appeals will be denied. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's low back disorder, right knee disorder and his active service, the Board finds that his low back and right knee disorders are not etiologically related to service. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for a low back disorder and right knee disorder is denied. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Tinnitus

The Veteran contends that he currently experiences tinnitus as a result of exposure to acoustic trauma while in service. 

The Veteran demonstrates a present disability. The Veteran's VA treatment records reflect that the Veteran has had severe tinnitus for several years. The Veteran has also noted regular ringing in his ears. See December 2016 Hearing Transcript. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran's statements with respect to the onset of symptoms of his bilateral tinnitus are consistent and competent. 

The Veteran has reported experiencing acoustic trauma during service. Although service treatment records are absent for any diagnosis of, or treatment for tinnitus, the Veteran reports that he was routinely exposed to hazardous noise due to his Military Occupational Specialty (MOS) as a Master Operation and Maintenance Technician. The Veteran has reported that he did not always use ear protection during these episodes of acoustic trauma and there is no evidence to counter this assertion. In the absence of such evidence, the Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. The August 2010 VA examiner indicated that the Veteran was exposed to constant white noise as a sonar technician in service. Accordingly, noise exposure is recognized. See 38 U.S.C. § 1154(a) (2012). 

The Veteran stated that he noticed symptoms of tinnitus shortly after separation from service. In June 2010, the Veteran reported he experienced ringing in his ears for approximately 11 years. See June 8, 2010 VA Treatment Record.

The Veteran is diagnosed with tinnitus, he experienced acoustic trauma in service, and has experienced a continuity of symptomatology since separating from service. 

While the August 2010 VA examiner asserted that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on the Veteran's service treatment records and relevant medical literature without consideration of the Veteran's statements of continuous tinnitus symptoms since service. Accordingly, the August 2010 VA examiner's opinion is not sufficient as it does not consider all the relevant evidence, to include lay evidence that the Board has presumed credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus have been met. See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for tinnitus is granted.


REMAND

During the November 2016 hearing, the Veteran indicated that he is currently receiving benefits from the Social Security Administration (SSA) for his PTSD. However, the Veteran's SSA records have not been associated with the claims file.

The Veteran was afforded a VA audiological examination in August 2010. The examiner noted the Veteran did not have a current hearing loss disability for VA purposes and opined that any hearing loss was not etiologically related to the Veteran's service. However, the examiner also noted "the reliability of [the examination] results was fair to poor so [she could not] rule out nonorganic hearing loss." 

Additionally, the Veteran indicated his IBS has worsened since his August 2010 VA examination. The Veteran is competent to allege such worsening. 

Accordingly, the case is REMANDED for the following actions:

1. Request and obtain the Veteran's SSA disability file including supporting medical records. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his hearing loss and current severity of his IBS. The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. A comprehensive explanation must be given for all opinions and conclusions rendered.

Bilateral Hearing Loss: Based upon a review of the relevant evidence and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran have a current diagnosis of bilateral hearing loss?

b. If yes, is the Veteran's bilateral hearing loss etiologically related to any aspect of his active service?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a comprehensive explanation for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The February 1996, November 1996, November 1997, November 2000, August 2001, and March 2012 audiological examinations in service noting normal hearing;

*The October 2009 VA treatment record noting the Veteran reported no hearing difficulties;

*The August 2010 VA audiological examination noting the Veteran did not have a current hearing loss disability for VA purposes and that the reliability of [the examination] results was fair to poor so [the examiner could not] rule out nonorganic hearing loss.";

*The November 2016 hearing transcript where the Veteran reported difficulty hearing due to ringing in his ears.

IBS: Based upon a review of the relevant evidence and sound medical principles, the VA examiner should opine as to the current severity of the Veteran's IBS. 

The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. Specifically as to any reported worsening, the examiner must report a complete explanation as to findings.

5. IF NECESSARY, CONDUCT ANY OTHER APPROPRIATE MEDICAL DEVELOPMENT OF THE CLAIMS. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal, including service connection for PTSD and any other mental disorder, service connection for bilateral hearing loss and an increased rating for IBS on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


